EXHIBIT 99.1  

 

 

 

Annual CEO Certification

(Section 303A.12(a))

 

As the Chief Executive Officer of          Norfolk Southern Corporation
                                      ,

(Name of the Company)

and as required by Section 303A.12(a) of the New York Stock Exchange Listed
Company Manual, I hereby certify that as of the date hereof I am not aware of
any violation by the Company of NYSE's Corporate Governance listing standards,
other than has been notified to the Exchange pursuant to Section 303A.12(b) and
disclosed as Exhibit H to the Company's Section 303A Annual Written
Affirmation.*

 

By:

/s/ David R. Goode

Print Name:

David R. Goode

Title:

Chairman and Chief Executive Officer

Date:

June 7, 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* No violations of the NYSE's Corporate Governance listing standards were
identified in the Exhibit.        